Citation Nr: 1708289	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  12-16 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a cardiovascular condition, including ischemic heart disease, cardiomyopathy, congestive heart failure, and/or hypertension, to include as secondary to herbicide agent exposure. 


REPRESENTATION

Appellant represented by:	Teresa M. Meagher, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to December 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which declined to reopen the claim for service connection for a cardiovascular condition, including ischemic heart disease, cardiomyopathy, congestive heart failure, and/or hypertension, to include as secondary to herbicide agent exposure. 

In January 2013, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

In May 2014, the Board reopened the Veteran's claim, but denied it on the merits.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand (Motion), the Court did not disturb the Board's decision to reopen the claim, but remanded the issue of entitlement to the underlying service connection benefits back to the Board for further adjudication.  In an April 2015 decision, the Board remanded the claim back to the RO for further adjudication consistent with the provision of the VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H.7.a, which pertains to claims involving allegations of herbicide exposure in locations other than Vietnam or the Korean Demilitarized Zone.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a cardiovascular condition, including ischemic heart disease, cardiomyopathy, congestive heart failure, and/or hypertension, to include as secondary to herbicide agent exposure.  He alleges that he was exposed to herbicides while serving on the U.S. Coast Guard (USCG) cutter Sycamore and the USCG cutter Muskingum, along the lower Mississippi River.  Specifically, he states that he assisted with the construction of Aids to Navigation (ATON) towers, including clearing land of vegetation.  See June 2011 correspondence (notice of disagreement); see also January 2013 hearing testimony. 

In an April 2015 decision, the Board remanded the claim back to the RO for further adjudication consistent with the provision of the VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H.7.a, which pertains to claims involving allegations of herbicide exposure in locations other than Vietnam or the Korean Demilitarized Zone.  Specifically, the RO was instructed to request a review of the Defense Department's inventory of herbicide operations to determine whether herbicides were used along the Mississippi River as alleged.  If no records were found, the RO was to request the Joint Services Records Research Center (JSRRC) to determine whether herbicides were used along the Mississippi River as alleged. 

JSRRC reported that it reviewed the Defense Department's listing of Agent Orange/tactical herbicide spray areas and test sites outside the Republic of Vietnam and found that Agent Orange and other tactical herbicides were not used, tested, disposed of, or stored along the lower Mississippi River areas during the periods of January 1 through December 31, 1971 and from January 1 through December 31, 1974. The JSRRC concluded that it could not verify that the Veteran was exposed to Agent Orange or tactical herbicides while stationed on the USCGCs Sycamore and Muskingum along the lower Mississippi River.  

The Board notes that it is unclear from the inquiry results whether Agent Orange or other tactical herbicides were used between the period of January 1, 1972 to December 31, 1973 along the lower Mississippi.  The Veteran's personnel records reflect that he was assigned to the USCGC Sycamore from at least December 1971 to May 1973 and the USCGC Muskingum from October 1973 through December 1974.  If the records do not exist for this time period, a note of this should be made part of the Veteran's claim file. 

Therefore, the Board finds that it is necessary to remand the case so that the Defense Departments records can be reviewed to determine whether Agent Orange or other tactical herbicides were used, tested, disposed of, stored, or transported along the lower Mississippi River, specifically between January 1, 1972 and December 31, 1973.

In addition, the JSRRC reported that the 1971 command unit records/deck logs for the USCGC Sycamore could be located at the National Archives in Georgia.  The Veteran's representative reports that the National Archives in Georgia only had records from August 1973 to June 1977, and that earlier records were located at the National Archives in Washington, D.C.  

The JSRRC reported that the1974 command unit records/deck logs for the USCGC Muskingum could be located at the National Archives in Fort Worth.  The Veteran's representative reports that the National Archives in Fort Worth did not have these records and was redirected to the National Archives in Kansas City.  However, the National Archives in Kansas City only has records for the USCGC Muskingum for the year 1971, which predates the Veteran's service on that vessel.  

It is unclear from the record whether the RO attempted to follow up on information provided by the Veteran's representative to locate the records for the USCGCs Sycamore and Muskingum, to determine whether they were involved in the storage or transportation of herbicides along the lower Mississippi River during the times the Veteran served.  

Therefore, the Board finds that it is necessary to remand the case, so that the RO can perform additional records searches for the USCGCs Sycamore and Muskingum command unit records/deck logs based upon the information provided by the Veteran's representative.

Accordingly, the case is REMANDED for the following actions:

1. Forward the details of the Veteran's alleged herbicide exposure to the Compensation Service via email at VAVBAWAS/CO/211/AGENTORANGE for confirmation.  If additional details regarding the alleged exposure are necessary to investigate the claim, request such details from the Veteran. (It is noted that the DPRIS response received in July 2016 was not wholly responsive.)

The Veteran specifically alleges that he was exposed to Agent Orange or other tactical herbicides while serving on the USCGC Sycamore and USCGC Muskingum from February 1971 to December 1974, along the lower Mississippi River.  Specifically, he assisted with the construction of Aids to Navigation (ATON) towers, including clearing land of vegetation using Agent Orange.

2. Request a review of the Defense Department's inventory of herbicide operations to determine whether herbicides were used along the Mississippi River, to include the period of January 1, 1972 to December 31, 1973.  If the records do not exist for this time period, a note of this should be made part of the Veteran's claim file.

3. If exposure to herbicides is not confirmed via the above method, then send a request to the Joint Services Records Research Center (JSRRC) for a determination as to whether herbicides were used along the Mississippi River as alleged.  

4. After completing the above, and any other development as may be indicated, the Veteran's claim for service connection for a cardiovascular condition, including ischemic heart disease, cardiomyopathy, congestive heart failure, and/or hypertension, to include as secondary to herbicide agent exposure, should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

